Citation Nr: 0331586	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia. 



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans Affairs 



ATTORNEY FOR THE BOARD

Jay Som, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 


FINDING OF FACT

Schizophrenia did not have onset in service and schizophrenia 
was not shown to have become manifested to a degree of 10 
percent or more within 1 year from the date of separation 
from service. 


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service and service connection may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and 
to assist claimants in developing the information and 
evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate the claim 
and which portion of the information and evidence the 
claimant is to provide and which portion VA will obtain on 
the claimant's behalf.  In a March 2001 letter, addressing 
the VCAA, the RO notified the veteran of the evidence needed 
to substantiate the claim, namely, evidence of an injury in 
service or disease that began in service, evidence of a 
current disability, and evidence that relates the current 
disability to an injury, disease or event in service.  The 
veteran was informed that VA would obtain service medical 
records and records of other Federal agencies and that he 
should submit other medical records or authorize VA to obtain 
them.  He was notified that he should submit the information 
or evidence in 60 days.  In the August 2002 statement of the 
case, the RO cited both 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159, including subsection, § 3.159(b)(1), implementing 
the VCAA, providing actual notice of the pertinent VCAA 
provisions, including what information and evidence that the 
claimant is to provide to VA and what information and 
evidence that VA will obtain on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Recently, the United States Court of Appeals for the Federal 
Circuit held that a provision in 38 C.F.R. § 3.159(b)(1), 
implementing the VCAA, that required a response to VCAA in 
less than the statutory one-year period was invalid.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. Sept. 22, 
2003).  Despite the now defect in the March 2001 notice, that 
is, the veteran was notified to submit a response in 60 days, 
the veteran has had more than the statutory one-year period 
from March 2001 to submit additional evidence to substantiate 
his claim and he has had more than the statutory one-year 
period from the August 2002 statement of the case in which 
the statutory one-year period was cited.  For these reasons, 
no further procedural development is required to comply with 
the duty to notify under the VCAA. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain the veteran's 
service medical records, including the reports of entrance 
and discharge examinations, and private medical records 
identified by the veteran.  The RO requested records from the 
Murfreesboro VA Medical Center, but the Center notified the 
RO that there were no records.  The RO also afforded the 
veteran a VA psychiatric examination.  As the veteran has not 
identified any additional evidence pertinent to his claim, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 

Summary of the Evidence 

The service medical records, including the reports of 
entrance and discharge examinations, contain no complaint, 
history or finding of a psychiatric illness. 

After service, records from a state hospital disclose that 
the veteran was committed for the first time there in July 
1967, following a three to fourth month history of unusual 
behavior including symptoms of anxiousness, hostility, 
insomnia, and suspiciousness.  After psychological testing, 
the examiner found no psychotic symptomatology.  At discharge 
from the hospital in December 1967, the diagnosis was 
personality disorder, schizoid personality. 

Private medical records disclose that from 1995 to 2000 the 
veteran was being treated for schizophrenia.  

On VA psychiatric examination in July 2001, the veteran 
stated that his psychiatric problems began about a year after 
he got out of service, when he was hospitalized in July 1967, 
that he was rehospitalized in 1972 and remained an outpatient 
until the mid-1980s with a diagnosis of paranoid 
schizophrenia, and that he was currently being followed by a 
private physician.  After a review of the available record, 
the examiner diagnosed schizophrenia.  The examiner expressed 
the opinion that the veteran's psychiatric illness did not 
begin until after service and therefore there was no cause or 
connection between service and the veteran's psychiatric 
illness. 



Principles of Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence of record, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, where, as 
here, the veteran had served for 90 days or more during a 
period of war, service connection may be granted on a 
presumptive basis for a psychosis, for example, 
schizophrenia. if the schizophrenia becomes manifested to a 
degree if 10 percent or more within one year from the date of 
separation from active service, even though there is no 
evidence that the disease existed during service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(1), 
(2), and (3); 3.309(a). 

A personality disorder is not a disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

Analysis

Schizophrenia is not shown by the service medical records to 
have had onset during service.  After service, schizophrenia 
is not shown within the presumptive year after service, that 
is, from February 1966 to February 1967.  In fact, the 
evidence of record first documents schizophrenia in 1995, 
although there is a history of schizophrenia from 1972, more 
than 6 years after service.  In either event, a VA examiner 
expressed the opinion that the veteran's schizophrenia did 
not begin until after service and is unrelated to service.  
As for the diagnosis of a personality disorder in 1967, a 
personality disorder is not a disability for the purpose of 
VA disability compensation.   

For these reasons, the Board concludes that the preponderance 
of the evidence is against the claim and the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for schizophrenia is denied. 

___________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

